*451Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered April 1, 2008, which granted the motion of Kamnaki Service, Inc. and Sidi Sail for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiff does not dispute the motion court’s finding that defendants are not liable for the car accident in which she alleges she sustained a serious injury within the meaning of Insurance Law § 5102 (d), and she tacitly concedes that she is unable to proceed against any other defendant because none are liable except the driver of a stolen car, who was never served in this action. We therefore affirm the grant of summary judgment dismissing the complaint on the ground that defendants’ nonliability was conclusively established.
However, because the court’s finding as a matter of law that plaintiff did not sustain a serious injury will have collateral estoppel effect on her uninsured motorist claim, the serious injury issue is not moot, and we therefore address it (see Urbina v 26 Ct. St. Assoc., LLC, 12 AD3d 225 [2004]; Tehan v Peters Print. Co., 71 AD2d 101, 104 [1979]). We find that defendants failed to demonstrate their entitlement to summary judgment dismissing the complaint on that ground.
Both defendants’ neurology and orthopedics experts reported significant limitations of range of motion in plaintiffs cervical and lumbar spine (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 353 [2002]), and neither identified a potential cause of the injury other than the accident (see Diaz v Anasco, 38 AD3d 295 [2007]). Rather, the experts opined that plaintiffs limited range of motion was the result of lack of effort on her part. However, this opinion was unsupported by objective medical proof, and therefore it is insufficient to establish a prima facie case (see Lamb v Rajinder, 51 AD3d 430 [2008]; Busljeta v Piandome Leasing, Inc., 57 AD3d 469 [2008]). Concur—Andrias, J.P., Buckley, Moskowitz, DeGrasse and Richter, JJ.